NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

LISA RODRIGUEZ,                             )
                                            )
             Appellant,                     )
                                            )
v.                                          )   Case No. 2D18-1638
                                            )
RICHARD SCOTT RODRIGUEZ,                    )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 17, 2019.

Appeal from the Circuit Court for
Hillsborough County; Jennifer X. Gabbard,
Judge.

Gary E. Williams and Stephen D. Gregg of
The Law Firm for Family Law, Clearwater,
for Appellant.

Christina Anton Garcia and Matthew W.
Wilson of Anton Castro Law, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


MORRIS, BADALAMENTI, and ATKINSON, JJ., Concur.